Broyles, C. J.
1. Under tlie facts of the case this court cannot hold as a matter of law that the overruling of the defendant’s motion for a continuance constituted an abuse of the trial judge’s discretion.
2. The court’s charge that “ parents have a -right to whip their children provided they do not beat them unmercifully, they are not allowed to beat them unmercifully,” was not error for any reason assigned.
3. Under repeated rulings of the Supreme Court and of this court, an excerpt from the charge of the court which is a mere fragment of a sentence is too incomplete to be considered. Under this ruling this court cannot .consider the following excerpt from the charge of the court: “ If in this case you are satisfied beyond a reasonable doubt that the defendant in this case inflicted these injuries, these wounds, etc.”
4. It does not affirmatively appear that the court erred in holding that the ten-year-old son of the accused was a competent witness, or in admitting his testimony, or in allowing the solicitor-general to ask him leading questions.
5. The remaining special ground of the motion for a new trial shows no cause for a reversal of the judgment below. The inhibition against an expression or intimation o. opinion by the trial judge as to the facts of tlie case does not extend to colloquies between the judge and counsel as to the admissibility of certain evidence, especially where the judge is ruling upon a point made by counsel for the accused. Furthermore, if the judge, under such circumstances, should make a statement prejudicial to the accused, this court could not consider any complaint thereof, in the absence of a timely motion for a mistrial based thereon.
6. The verdict was amply authorized by the evidence, and the court did not err in refusing to grant a new trial.

■Judgment affirmed.


Luke and Bloodworth, JJ., concur.